ITEMID: 001-86980
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KEHOE v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6;No violation of Art. 13
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Lech Garlicki;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. The applicant married Mr K in 1983. They had four children. The marriage broke down and the applicant applied for divorce. Mr K left the marital home at the beginning of 1994. The children remained with the applicant who, in December 1993, had applied to the Child Support Agency (“the CSA”) to obtain financial support from their father for bringing up the children. There had been an oral agreement that he pay GBP 150 maintenance per week towards the support of the children. According to the applicant, some payments had been voluntarily made but they had rapidly ceased. She only had a limited income from a part-time evening job and child benefit and even when she obtained full-time secretarial employment in 1994 she was struggling financially.
7. The CSA did not send a Maintenance Enquiry Form (MEF) to Mr K until 25 May 1995, which resulted in the applicant losing the opportunity to receive maintenance for the period prior to that date.
8. On 13 July 1995 Mr K returned the MEF accepting paternity. Insufficient information was given to allow a full maintenance assessment to be made. An interim maintenance assessment (IMA) was issued with effect from 5 October 1995.
9. Mr K’s liability changed many times after that date, inter alia as his employment changed and it proved difficult to obtain information.
10. According to the summary in the later High Court judgment, the key features were as follows:
11. By March 1996 arrears of GBP 4,244 had accumulated.
12. The CSA negotiated an agreement with Mr K that he would pay under the IMA, GBP 124.33 per week plus GBP 25.67 towards arrears.
13. On 21 June 1996 a liability order was applied for because he had breached the agreement. The order was discontinued when regular payments were resumed.
14. On 1 February 1999 the Secretary of State issued an apology to the applicant for the inconvenience caused by the delay in issuing the MEF and paid her GBP 10,381.14, comprising the amount of child support she might have received up to that point if the MEF had been sent at the proper time, namely GBP 8,632.04 (inclusive of interest), and GBP 1,749.10 ex gratia compensation.
15. On 1 September 1999, the CSA issued a further apology about the service which she had received and made an additional "consolatory" compensation payment of GBP 110.
16. In December 1999 and April 2000, the CSA paid the arrears not yet received plus interest for the delay.
17. On 15 December 2000 a second application for a liability order was granted for GBP 6,329.24, covering arrears from May 1995 to 11 September 2000. Payments were not made and bailiffs were instructed to levy distress, but were unsuccessful.
18. On 31 January 2001 the liability order was registered as a county court debt. Consideration was given to a committal order but the policy was to use this only as a last resort.
19. On 9 October 2001 a deduction of earnings order (EO) was issued for GBP 608.80 per month, increased to GBP 889.06 on 21 February 2002. Following this Mr K again stopped paying. EOs on the company of which he was a director proved unsuccessful. In an interview with the CSA Mr K alleged that he had stopped paying as two of the qualifying children had been living with him for five years and a third had moved in recently, while the fourth had gone to live with the mother in Spain. The CSA was aware of the changed circumstances of the children and had taken this into account in assessments. Having established that the applicant was permanently resident in Spain the case was closed on 13 January 2003 with effect from 30 September 2002. Arrears remained due however and the CSA continued to seek to enforce them.
20. On 8 November 2002 a committal hearing was held. Mr K admitted owing GBP 6,329.24 for the period 25 May 1995 to 11 September 2000 and GBP 13,859.12 for the period 12 September 2000 until 4 September 2002. He agreed to pay the former sum by 8 July 2003 and the latter sum at GBP 500 per month from November 2002.
21. Payment was not made in November 2002. He was contacted on 10 December 2002 and told that unless payment was made by 13 December 2002 committal proceedings would be restored. A payment of GBP 1,500 was made on 30 December 2002.
22. The applicant brought proceedings under the Human Rights Act 1998 (HRA), seeking a declaration that the provisions of the Child Support Act 1991 were incompatible with Article 6 § 1 of the Convention as they denied a parent with care of children access to court in connection with disputes as to whether the absent parent had paid or ought to pay sums due under a maintenance assessment or as to the manner in which the obligations under the maintenance assessment should be enforced and seeking damages under section 7 of the HRA based on the CSA’s undue delay after 2 October 2000 in taking steps to enforce the child maintenance assessments obtained in this case. She maintained that she had expended much energy and suffered much stress in attempting to get the CSA to obtain payments for her and had been repeatedly told that the dispute was between the CSA and Mr K and did not involve herself; she believed that she would not have received a fraction of the money eventually paid if she had not continually pressurised the CSA and complained of their inaction and inability to obtain maintenance for her.
23. On 16 May 2003, Mr Justice Wall found that the applicant had a civil right to seek maintenance for her children from their father, such right being an autonomous substantive right, plainly recognised in English law and provided for by domestic legislation. The exclusion of the claimant from the enforcement process imposed a procedural bar on the prosecution/enforcement of the claim which engaged Article 6. He found that the court was given jurisdiction by the HRA such that if the CSA had acted in any way incompatible with the claimant’s Article 6 rights she could bring an action for damages under section 7, while any decision by the CSA not to enforce or any failure to enforce timeously or effectively would be subject to challenge by judicial review. On this basis the scheme under the 1991 Act was HRA compliant and she was not entitled to a declaration of incompatibility. He issued directions with a view to an eventual trial as to whether there had been undue delay and to determine any damages. This part of the order was stayed pending appeal to the Court of Appeal.
24. On 5 March 2004, the Court of Appeal upheld the Secretary of State’s appeal and dismissed the applicant’s cross-appeal. It held, as summarised in the head note:
"that the Child Support Act 1991 introduced a new child support system, its self- contained nature being a critical feature of its effect in domestic law; that the scheme was built firmly on the central premise that the assessment, collection and enforcement of maintenance orders should be in the hands of the Child Support Agency and consequentially it redefined the rights and obligations of parents and those caring for children; that there was no justification for departing from the general principle that Article 6 was concerned only with disputes recognisable as such under domestic law and founded on the existence of an underlying right; that under the scheme the applicant had no legal right in domestic law to a child maintenance payment of any particular amount or at all; and that, accordingly, she was unable to assert that she had an arguable civil right under Article 6 which entitled her to a determination by a court.”
25. The Court of Appeal further held that the judge had erred in finding that she had a right to damages to supplement her limited right of judicial review; damages could only be awarded where the Act was incompatible with Article 6, and the Act did not become incompatible because of a lack of entitlement to damages for its incompatibility.
26. On 14 July 2005, the House of Lords, by a majority of four to one, rejected the applicant’s appeal.
27. Lord Bingham of Cornhill stated in rejecting the appeal:
"[6] That a caring parent in the position of Mrs <K.> was given no right of recovering or enforcing a claim to child maintenance against an absent or non-resident parent was not a lacuna or inadvertent omission in the 1991 Act: it was the essence of the new scheme, a deliberate departure from the regime which had previously obtained. The merits of that scheme are not for the House in its judicial capacity to evaluate. But plainly the scheme did not lack a coherent rationale. The state has an interest, most directly in cases where public funds are disbursed, but also more generally that children should be adequately supported. It might well be thought that a single professional agency, with the resources of the state behind it and an array of powers at its command, would be more consistent in assessing and more effective and economical in enforcing payment than individual parents acting in a random and uncoordinated way. It might also be thought that the interposition of an independent, neutral, official body would reduce the acrimony which had all too frequently characterised applications for child maintenance by caring against absent or non-resident parents in the past which, however understandable in the aftermath of a fractured relationship, rarely enured to the benefit of the children. For better or worse, the process was deliberately changed.
[7] The 1991 Act cannot in my opinion be interpreted as conferring any right on a parent in the position of Mrs <K>. She is of course the person to whom child maintenance will be paid, directly or indirectly and subject to any deduction of benefit, as the person who incurs the expense of bringing up the children. But the right which she had enjoyed under the former legislation was removed, and the right to recover the maintenance has been vested in the CSA..."
28. Baroness Hale of Richmond, dissenting, found that prior to the 1991 Act a father had, at common law, a duty to maintain his legitimate minor children which had always been unenforceable in the courts. However it had been expanded and reinforced by two kinds of statutory obligation: a private law obligation to make the payments ordered by a court under various statutes (e.g. matrimonial and family proceedings) and a public law obligation to reimburse the State for benefits paid for the children. The new scheme which transferred the task of assessing and collecting maintenance from the courts did not however remove these obligations or the corresponding right of the child to benefit from them. The obligation of a parent to maintain his children and the right of the children to have the benefit of the parental obligation to maintain them were not wholly contained in the 1991 Act. The 1991 Act left all previous law intact save precluding courts from using their powers in cases where the CSA was supposed to do it for them. Accordingly the children’s civil right to parental support survived the 1991 Act which acted not only as a limit to the extent of the obligation but also as a limit to its enforcement. Article 6 was therefore engaged.
29. In assessing whether the limitations on enforcement of those rights was compatible with the Convention, Baroness Hale noted that there was undoubtedly a legitimate aim. Although the non-enforceability by the custodial parent in non-benefit cases was not a necessary feature of comparable child support schemes elsewhere in the common law world, the matter had been debated. That possibility was rejected as the Government did not want to create one law for the rich and one for the poor. There were also cases where the parent with care was sometimes in receipt of benefits and at other times not. She concluded that this was just the sort of policy choice in a socio-economic field which the courts were usually prepared to leave to the judgment of Parliament, which was best able to make the decision as to which scheme would most effectively secure the recognition and enforcement of the children’s rights generally. It would be difficult to hold that the scheme as a whole was incompatible with the children’s rights to a speedy determination and enforcement of their claims. That said, she considered that the public authority charged by Parliament with securing those rights was under a duty to act compliantly with Article 6. She would therefore have allowed the appeal and restored Mr Justice Wall’s order.
30. Meanwhile, all money owed to the applicant was paid by 27 April 2005 and her case was closed.
NON_VIOLATED_ARTICLES: 13
6
